Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-7, 9-13, 16-19, 23 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Abbassi (2003/0036678).
Abbassi discloses a system for sexual interaction between a first user and a second user having an input device (Figure 8, 135, paragraphs [0046]-[0048]) comprising a processor (130) configured to transmit a data signal, an output device (Figures 3A and 3B, paragraph) comprising a phallic object (70) comprising a processor (65) configured to receive the data signal and operate a movable portion of the output device (paragraphs [0015] and [0037]), where the input and output devices are configured to communicate over a communications network (25).  


With regard to claims 6, 11, 19 all computers inherently have memory which would store data.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8, 14-15, 20-22, 24-26 and 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abbassi (2003/0036678) in view of Kobashikawa et al (7,438,681). 
Abbassi discloses the claimed device except for specifically teaching using the term “an application” that allows one to register, authorize and pay for using the device. Kobashikawa et al discloses a similar device and teaches (column 11, line 55-column 12, line 15) that it is well known for the users to establish or register an account on the internet to operate or access the devices. The website uses an application program to .

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,255,299. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system used for sexual interaction comprising an input device including a tubular body with an open end for receiving a male penis; a processor configured to determine data associated with movement with regard to the tubular body, determine an output signal that communicates over a network to cause movement of a phallic object. The claims are directed to the same system using slightly different language and having the limitations slightly rearranged, but are not directed to a patentably distinct system.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,123,935. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system used for sexual interaction comprising an input device including a tubular body with an open end for receiving a male penis; a processor configured to determine data associated with movement with regard to the tubular body, determine an output signal that communicates over a network to cause movement of a phallic object. The claims also include communication between the first and second user being facilitated by use of an application on the computer to allow the users to operate the devices with each other over the internet. The claims are directed to the same system using slightly different language and having the limitations slightly rearranged, but are not directed to a patentably distinct system.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,123,936. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system used for sexual interaction comprising an input device including a tubular body with an open end for receiving a male penis; a processor configured to determine data associated with movement with regard to the tubular body, determine an output signal that communicates over a network to cause movement of a phallic object. The claims also include communication between the first and second user being facilitated by use of an application on the computer to allow the users to operate the devices with each other over the internet. The claims are directed to the .

Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,033,454. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a system used for sexual interaction comprising an input device including a tubular body with an open end for receiving a male penis; a processor configured to determine data associated with movement with regard to the tubular body, determine an output signal that communicates over a network to cause movement of a phallic object. The claims also include communication between the first and second user being facilitated by use of an application on the computer to allow the users to operate the devices with each other over the internet. The claims are directed to the same system using slightly different language and having the limitations slightly rearranged, but are not directed to a patentably distinct system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791